DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 236–243 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US Pat. # 5953562), hereinafter referred to as Kawaguchi, in view of Nakamura (US Pat. # 5148902).
Regarding claims 236–243, Kawaguchi teaches, “A cartridge comprising: a casing (Fig. 6b, ref. # 11); a developing roller (9c) rotatably supported by the casing; and a coupling member (9g) operatively connected to the developing roller, the coupling member being rotatable about a rotational axis thereof (9g w/9c; see also Fig. 6b, shaft along 9g and 9c on 11, not labeled).” Kawaguchi does not appear to teach, “(claim 236) the coupling member including (i) a cylindrical portion, (ii) a first projection at least partially positioned inside of the cylindrical portion, (iii) a second projection at least partially positioned inside of the cylindrical portion, and (iv) an aligner at least partially positioned inside of the cylindrical portion, the aligner including a surface that faces the rotational axis of the coupling member, wherein a distance between at least one of the first and second projections and the aligner is changeable, wherein, along a line perpendicular to the rotational axis of the coupling member, the first projection is open to the rotational axis of the coupling member, and wherein, along a line perpendicular to the rotational axis of the coupling member, the second projection is open to the rotational axis of the coupling member; (claim 237) wherein, as seen in a direction of the rotational axis of the coupling member, the first projection and second projection are separated by an angle of about 120 degrees; (claim 238) wherein, as seen in a direction of the rotational axis of the coupling member, (i) the first projection and the second projection are separated by an angle of about 120 degrees, (ii) the first projection and the aligner are separated by an angle of about 120 degrees, and (iii) the second projection and the aligner are separated by an angle of about 120 degrees; (claim 239) wherein a distance between the rotational axis of the coupling member and an end of the first projection is about equal to a distance between the rotational axis of the coupling member and an end of the second projection; (claim 240) wherein, as seen in a direction of the rotational axis of the coupling member, the first and second projections are positioned in one half section of the inside of the cylindrical portion and the aligner is positioned in a second half section of the inside of the cylindrical portion; (claim 241) wherein, along a line perpendicular to the rotational axis of the coupling member, the aligner is open to the rotational axis of the coupling member; (claim 242) wherein the coupling member includes (i) a first extending portion extending from an inside surface of the cylindrical portion, with the first projection projecting from the first extending portion, and (ii) a second extending portion extending from an inside surface of the cylindrical portion, with the second projection projecting from the second extending portion; (claim 243) wherein the first extending portion is movable relative to the cylindrical portion, and the second extending portion is movable relative to the cylindrical portion.” However, Nakamura teaches, “(claim 236) the coupling member (Fig. 3–5, ref. # 27) including (i) a cylindrical portion (see shape of 27), (ii) a first projection (1st 28a) at least partially positioned inside of the cylindrical portion, (iii) a second projection (2nd 28a) at least partially positioned inside of the cylindrical portion, and (iv) an aligner (31) at least partially positioned inside of the cylindrical portion, the aligner including a surface that faces the rotational axis of the coupling member (see Fig. 4, where 31 faces center axis of 27), wherein a distance between at least one of the first and second projections and the aligner is changeable (Col. 3, ln. 29–40; flexible legs), wherein, along a line perpendicular to the rotational axis of the coupling member, the first projection (1st 28a) is open to the rotational axis of the coupling member (see Fig. 4 & 5), and wherein, along a line perpendicular to the rotational axis of the coupling member, the second projection (2nd 28a) is open to the rotational axis of the coupling member (see Fig. 4 & 5); (claim 237) wherein, as seen in a direction of the rotational axis of the coupling member, the first projection and second projection are separated by an angle of about 120 degrees; (claim 238) wherein, as seen in a direction of the rotational axis of the coupling member, (i) the first projection and the second projection are separated by an angle of about 120 degrees (see position of 28 and 28a’s in Fig. 4–5, ~120 degrees), (ii) the first projection and the aligner are separated by an angle of about 120 degrees (see position of 1st 28a and 31 in Fig. 4–5, ~120 degrees), and (iii) the second projection and the aligner are separated by an angle of about 120 degrees (see position of 2nd 28a and 31 in Fig. 4–5, ~120 degrees); (claim 239) wherein a distance between the rotational axis of the coupling member and an end of the first projection is about equal to a distance between the rotational axis of the coupling member and an end of the second projection (distance from 28a’s to rotational axis of 27 is symmetrical, and equal as claimed); (claim 240) wherein, as seen in a direction of the rotational axis of the coupling member, the first and second projections are positioned in one half section of the inside of the cylindrical portion and the aligner is positioned in a second half section of the inside of the cylindrical portion (see Fig. 4, where a line across the center of 27 separates the coupling into two halves, where the projections are in one, and the aligner is in the other); (claim 241) wherein, along a line perpendicular to the rotational axis of the coupling member, the aligner is open to the rotational axis of the coupling member (see Fig. 4 & 5, ref. # 31 is open to rotational axis of 27); (claim 242) wherein the coupling member includes (i) a first extending portion extending from an inside surface of the cylindrical portion, with the first projection projecting from the first extending portion (27 includes arms 28, where 1st 28a projects from), and (ii) a second extending portion extending from an inside surface of the cylindrical portion, with the second projection projecting from the second extending portion (27 includes arms 28, where 2nd 28a projects from); (claim 243) wherein the first extending portion is movable relative to the cylindrical portion, and the second extending portion is movable relative to the cylindrical portion (Col. 3, ln. 29–40).” It would have been obvious to one skilled in the art at the time of filing to modify Kawaguchi’s invention to include the subject matter of claims 236–243.
The ordinary artisan would have been motivated to modify Kawaguchi’s invention for at least the purpose of securing a drive member with a shaft to ensure improved rotation and improved fitting between the rotating members.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852